     Case: 1:17-cv-04761 Document #: 50 Filed: 12/12/19 Page 1 of 1 PageID #:91

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                Eastern Division

John Oliver
                                       Plaintiff,
v.                                                   Case No.: 1:17−cv−04761
                                                     Honorable Sharon Johnson Coleman
Eric Rumble Transport INC., et al.
                                       Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, December 12, 2019:


        MINUTE entry before the Honorable Sharon Johnson Coleman: Pursuant to the
stipulation to dismiss [48], this case is dismissed with prejudice and without cost to any
party. Status hearing set for 12/13/2019 is stricken. Civil case terminated. Mailed notice.
(ym, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
